MURNAGHAN, Circuit Judge,
concurring:
I accept the conclusion of Judge Russell, deriving from searching analysis, that equal protection as it appears in § 1 of the Fourteenth Amendment, and as, in that context, it has been elaborated, does not afford plaintiffs a route to success in an attack charging facial invalidity of the South Carolina disenfranchisement statute. However, I do not perceive it as necessary or desirable to reach the opposite extreme, namely that no equal protection considerations regulate the language of § 2 of the Fourteenth Amendment relating to disenfranchisement for crime in any manner whatever.
The absence of the words “equal protection” in the Fifth Amendment has not oper*400ated to exclude such a concept from the arsenal of protection spelled out in that Amendment. E. g. Bolling v. Sharpe, 347 U.S. 497, 499, 74 S.Ct. 693, 694, 98 L.Ed. 884 (1954). That does not, and should not, surprise us, for, if there be one constitutional dogma that pins the fabric of tolerable government together, it is the concept of equality. Elusive it often is to determine what is equality, but we are unflaggingly committed to the endeavor.1
Admittedly in differing modes, depending on the specific subject matter dealt with, nevertheless, in some variation, the concept of equal protection is, absent the most explicit language to the contrary, to be implied throughout the entire length and breadth of the Constitution.2 There is no necessity to read all equal protection from § 2 of the Fourteenth Amendment to reach the result of the majority. It suffices to say, for the purposes of this case, that equal protection as defined and developed for purposes of § 1 of the Fourteenth Amendment is not applicable, and that the implied equal protection from § 2 itself is not invaded or denied. Equal protection for purposes of the Fifth Amendment is not, in all respects, identical with equal protection as it has- evolved under § 1 of the Fourteenth Amendment. Hampton v. Mow Sun Wong, 426 U.S. 88, 100, 96 S.Ct. 1895, 1903, 48 L.Ed.2d 495 (1976) makes clear that “the two protections are not always coextensive,” “[although both Amendments require the same type of analysis.” See also Bolling v. Sharpe, supra, 347 U.S. at 499, 74 S.Ct. at 694: “The ‘equal protection of the laws’ is a more explicit safeguard of prohibited unfairness than ‘due process of law,’ and, therefore, we do not imply that the two are always interchangeable phrases.”
Of course, in my view of things, it becomes necessary to consider the effects of application of the § 2 implied concept of equal protection to the instant case, even though the § 1 explicit “equal protection clause” has no direct part to play. The § 2 “implied equal protection” will perhaps be commencing, if not life, at least recognition with this litigation. It should not, at so nascent a stage, unnecessarily be made to measure questions any broader than those truly presented.
The class designation might well have been, and perhaps should have been, denied by the district judge on the grounds that there is lacking a sufficient identity of interest to link the claims of an actual forger to those of a supposed but unidentified, and maybe ephemeral, wife-beater.3 The wife-beater, assuming someone actually convicted of that crime exists, can point to crimes of apparently equal or greater seriousness, which are not grounds for disenfranchisement. Wife-beaters and those who perpetrate the crimes of equal or greater seriousness do not necessarily possess the certain moral depravity of forgery specifically raising doubts as to the desirability of permitting anyone with that particular mind-set to vote.4 Indeed a class designation broad*401er than “all disenfranchised forgers, all those obtaining goods or money under false pretenses, all perjurers, all bribers, and all committing a breach of trust with fraudulent intent”, it could be persuasively argued, would be inappropriate, because there are essential distinctions between those convicts and those convicted of other crimes listed in the statute.
Nevertheless, class status was accorded, and the defendants did not oppose that determination. Since the ultimate result will not differ, we have no need to resolve the question of whether the class designation could or should be revoked, on appeal, on a plain error basis.
Insofar as the broad gauged class action attack is concerned, first we consider the case solely of forgers. They cannot point to a crime of equal or greater seriousness which does not lead to disenfranchisement. And, if they could, the generalized seriousness of the offense of forgery, as it relates to the franchise, suffices to let it stand as a bar to voting, even though some other crime has eluded the legislative net. The forger, consequently, raises no substantial concerns, under such equal protection as is implied by § 2 of Article Fourteen.
The other crimes, conviction for which under the South Carolina statute disqualifies one from voting, are either (a) ones as to which the moral depravity may not relate to voting capacity (e. g. murder or incest), or (b) ones, in today’s circumstances, as to which it may be doubted whether, in some cases at least, moral depravity is present at all (e. g. adultery).
However, to ascertain that a particular convict is denied equal protection when denied the right to vote, although he or she is in fact free of the disqualifying moral taint, requires proof of his or her individual circumstances. Plaintiffs have adduced no such proof. Because none of the disenfranchising crimes is ipso facto void for infringing Article Fourteen Section 2 equal protection guarantees, the broad assertions of facial invalidity must fail.
I agree, however, that remand is necessary to permit the plaintiff to assert the alternate grounds of alleged racial discrimination, never reached by the district judge. In the first place, if there were disenfranchisement on those grounds, nothing would curtail availability of the equal protection, clause of the Fourteenth Amendment § 1. Article Fourteen § 2 relates only to abridgement of the right to vote for “participation in ... crime.” Race is not a crime.
Much more directly, of course, Article Fifteen prohibits denial of the right to vote “on account of race. . . . ”

. An equal protection component in the First Amendment has also been discovered by legal astronomers. K. L. Karst, Equality as a Central Principle in the First Amendment, 43 Un. of Chi.L.Rev. 20 (1975).


. For example, if disenfranchisement were statutorily mandated for all forgers over 45 but not for those under that age, or for left-handed, but not right-handed, forgers, a constitutional equal protection concept would somehow operate to void such arbitrary legislative distinctions.
The implicit equal protection elements in other portions of the Constitution are unlikely to expose themselves to view since in virtually every case either the first section of the Fourteenth Amendment, or the Fifth Amendment will apply to preserve and protect the equality concept. It requires an exceptional case, like the present one, where a state agency is not reached by the Fifth Amendment, and Fourteenth Amendment § 1 coverage has been eliminated for the reasons so cogently advanced in Judge Russell’s majority opinion.


. The fornicator is surely ephemeral, for there is no South Carolina crime of fornication.


. There may well be a convict whose wife-beating was so morally depraved, but that would require individual proof. The forger, on the other hand, was ipso facto depraved. I say nothing of what the result would be were a nondepraved wife-beater to bring suit. I only point out that the forger was, in fact, a dubious representative of the broadly designated class, since particularized proof would be required *401for many to see whether they do in fact have interests sufficiently like unto those of the named plaintiff to warrant his representation of them.